The cause was tried on the following agreed statement of facts:
"The defendant did have in his possession, on March 16, 1921, in Albany, Morgan County, Ala., for the purpose of sale, and did sell, a beverage. Such beverage looks like, tastes like, smells like, foams like, and is made as a substitute for, beer. Said beverage is a cereal beverage, and contains less than one-half of 1 per cent. alcohol. In fact, an analysis of said beverage shows the following alcoholic contents, to wit: .28 per cent alcohol by volume and .22 per cent. alcohol by weight; that said beverage is nonintoxicating, and is contained in bottles that are similar in appearance to beer bottles."
This judgment is affirmed on authority of Acts Leg. 1915, § 31, p. 31; Acts 1919, p. 6, § 2; Dees v. State, 16 Ala. App. 97,75 So. 645; Jones v. State, 17 Ala. App. 444, 85 So. 839.
The judgment is affirmed.
Affirmed.